 Case: 2:17-cr-00164-EAS Doc #: 1196 Filed: 03/01/21 Page: 1 of 16 PAGEID #: 4982




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



UNITED STATES OF AMERICA,                    )       CASE NO. 2:17-CR-00164
                                             )
               Plaintiff,                    )
                                             )       JUDGE EDMUND A. SARGUS
        -vs-                                 )
                                             )
NELSON ALEXANDER FLORES,                     )
                                             )
               Defendant.                    )


                  DEFENDANT NELSON ALEXANDER FLORES’
      RESPONSE IN OPPOSITION TO THE GOVERNMENT’S MOTIONS IN LIMINE
                               (ECF NO. 1189)

I.      INTRODUCTION

        The government has filed four Motions in Limine (ECF No. 1189). For the reasons set

forth below, Motions in Limine #1, #3, and #4 should be denied. As for Motion in Limine #2, Mr.

Flores respectfully requests the Court permit additional briefing on the motion on or before April

9, 2021 and postpone ruling on the Motion until after April 9, 2021.

II.     LAW AND ARGUMENT

        A.     The government’s motion to use leading questions for Spanish-speaking
               witnesses should be denied (Motion in Limine #1).

        The government seeks permission to ask a “limited number” of leading questions to

Spanish-speaking witnesses. (Motion, p. 3). The law does not support the broad pre-trial ruling the

government seeks here.

        The starting point is Evidence Rule 611(c), which provides in relevant part: “Leading
 Case: 2:17-cr-00164-EAS Doc #: 1196 Filed: 03/01/21 Page: 2 of 16 PAGEID #: 4983




questions should not be used on the direct examination of a witness except as may be necessary

to develop the witness’ testimony.” (Emphasis added.)

       The Advisory Committee Notes to Evidence Rule 611 state:

       The rule continues the traditional view that the suggestive powers of the leading
       question are as a general proposition undesirable. Within this tradition, however,
       numerous exceptions have achieved recognition: The witness who is hostile,
       unwilling, or biased; the child witness or the adult with communication problems;
       the witness whose recollection is exhausted; and undisputed preliminary matters.

Fed. R. Evd. 611, Advisory Committee’s Note to Subdivision (c).

       The use of leading questions during direct examination of a witness lies within the sound

discretion of the trial court. United States v. Shoupe, 548 F. 2d 636, 641 (6th Cir. 1977).

Leading questions on direct examination are permitted when necessary to develop a witness'

testimony. United States v. Callahan, 801 F. 3d 606, 623, citing Fed. R. Evid. 611(c). It is the

province of the trial court to make this necessity determination. Id.

       The government cites four cases for the proposition that leading questions are permissible

for witnesses who do not speak English, even when interpreters are translating the questions and

answers. United States v. Ajmal, 67 F.3d 12, 16 (2nd Cir. 1995); United States v. Rodriguez-Garcia,

983 F.2d 1563, 1570 (10th Cir. 1993); United States v. Mulinelli-Navas, 111 F.3d 983, 990 (1st Cir.

1997); and United States v. Baires, 254 F. Appx. 196, 200 (4th Cir. 2007).

       We separately address each case below. However, none of the cases support the broad

proposition the government offers here. First, none of the cases involve a pre-trial ruling that

permits leading questions of an unknown number of government witnesses. In each case, the

district court had the opportunity to see the witness testify and make a decision to allow leading

questions based on an apparent communication problem observed by the district court. Second,

                                                 2
 Case: 2:17-cr-00164-EAS Doc #: 1196 Filed: 03/01/21 Page: 3 of 16 PAGEID #: 4984




the cases only involved at most two witnesses, not the unknown number of witnesses at issue here.

Finally, two of the cases did not even involve leading questions on direct examination. Thus, the

government’s reliance on these cases is misplaced.

                                       United States v. Ajmal

       Ajmal did not involve a pretrial ruling. Rather, it involved the testimony of only one

witness, a Pakistani national, who spoke little English and testified primarily through a translator.

Ajmal, 67 F.3d at 15. After soliciting preliminary matters from the witness, the prosecutor stated,

"your honor, I get the sense that some of the jurors can't hear. I just ask if they don't understand, if

they can give you some indication." Id. To this, the district court replied:

       I think it might be better, if you would, to lead the witness because of the difficulty
       in translating here from Urdu to English and English to Urdu, if you were to lead
       the witness, it would be okay. Normally I would not allow an attorney to lead the
       witness, but I think in this circumstance it would be more appropriate.

Id. As a result, the vast majority of the witness’ remaining testimony amounted to his affirming or

rejecting statements made by the government. Id.

       In affirming the district court’s allowance of leading questions, the Second Circuit hardly

gave the district court’s decision a ringing endorsement. The Court wrote: “Despite Ajmal’s

assertion, the district court’s allowance of leading questions in the present case was not a clear

abuse of discretion.” Id. at 16. The Court relied in part on the language of Evidence Rule 611(c),

which the Court noted employs “words of suggestion, not command,” as well as the Advisory

Committee Note, recognizing the “almost total unwillingness to reverse for infractions [of the rule]

manifested by appellate courts.” Id. The Court concluded:

       While in many instances testimony given by way of translator may be
       indistinguishable from testimony given in one's native tongue, this is not always

                                                   3
 Case: 2:17-cr-00164-EAS Doc #: 1196 Filed: 03/01/21 Page: 4 of 16 PAGEID #: 4985




        the case. Translations necessarily reflect the interpretations and understanding of
        the translator. Given this notable distinction between translated testimony and
        testimony given in one's native tongue, and given the “almost total unwillingness”
        of the courts of appeals to reverse for 611(c) infractions, we cannot say that the
        district court abused its discretion by allowing leading questions on direct
        examination of Afzal.

Id.

        The Second Circuit’s Ajmal decision was not a full-throated endorsement of the use of

leading questions for non-English speaking witnesses. Simply because appellate courts have

manifested an almost total unwillingness to reverse for violations of Evidence Rule 611(c), does

not mean the procedure the government seeks to employ here is proper. Indeed, the Second Circuit

seems to have relied in no small part on the unwillingness of appellate courts to reverse rather than

because the Court thought the procedure used by the district court was proper and fair. At the very

least, the district court in Ajmal had the opportunity to see the witness testify and was able to

observe an apparent “difficulty in translating from Urdu to English and English to Urdu.” Ajmal,

67 F.3d at 15. The prosecutor’s statement also indicates the jurors had difficulty even hearing the

witness. Id. Thus, under the circumstances of that particular case, and based on what the district

court observed at trial, the use of leading questions was perhaps arguably proper or at least “not a

clear abuse of discretion.” Id. at 16.

        What the government seeks here, however, is an open-ended ruling, with no governor, that

permits leading questions of an unknown number of witnesses before this Court has the

opportunity to observe the witness and determine for itself whether there is, in fact, a

communication problem. The Second Circuit’s Ajmal decision provides no support for the

government’s request here.


                                                 4
 Case: 2:17-cr-00164-EAS Doc #: 1196 Filed: 03/01/21 Page: 5 of 16 PAGEID #: 4986




                                United States v. Rodriguez-Garcia

       The government takes Rodriquez-Garcia entirely out-of-context and relies on dicta to

support its argument. The case involved only one witness and neither a pretrial ruling nor

apparently any leading questions. In Rodriguez-Garcia, the defendant claimed the government

violated his rights by asking leading questions of its chief witness. Rodriguez-Garcia, 983 F.2d at

1570. However, the defense was unable to identify in the record any instance where the prosecutor

actually used leading questions on direct examination nor any prejudice. The Tenth Circuit noted:

“Rodriguez neither pinpoints an instance when counsel used a leading question nor identifies how

he was thereby prejudiced.” Id. In what amounts to dicta, the Court also agreed with the

government’s argument that “in the event that a leading question was propounded . . . it was

permitted as ‘necessary to develop the witness’ testimony.” Id. Thus, the Tenth Circuit’s decision,

especially the dicta relied on by the government, does not support the broad ruling the government

seeks here.

                                 United States v. Mulinelli-Navas

       Like Ajmal and Rodriguez-Garcia, the First Circuit’s decision in Mulinelli-Navas did not

involve a pre-trial ruling on a motion in limine. In addition, it did not involve non-English speaking

witnesses. Rather, the issue was whether the district court abused its discretion by allowing the

prosecutor to use leading questions on a single government witness who appeared to have trouble

testifying. Mulinelli-Navas, 111 F.3d at 990. The First Circuit upheld the use of leading questions

in this instance because the “transcript revealed a witness who was, at times unresponsive or

showed lack of understanding,” and the questions were “limited to questions intended to lay a

foundation for a line of questioning or to assist in developing coherent testimony.” Id.

                                                  5
 Case: 2:17-cr-00164-EAS Doc #: 1196 Filed: 03/01/21 Page: 6 of 16 PAGEID #: 4987




       Thus, the problem with the witness in Mulinelli-Navas arose during trial. Unlike here, the

district court had the opportunity to see that the witness “was at times unresponsive or showed lack

of understanding.” Id. Only then did the district court permit leading questions. Nothing in the

decision supports the proposition that leading questions are permissible for witnesses who do not

speak English, at least before the district court has the opportunity to see the witnesses testify and

determine whether the use of leading questions is justified.

                                      United States v. Baires

        Baires did not involve the use of leading questions on direct examination. Rather, it

involved a limitation on cross-examination of two government witnesses who spoke Spanish.

Specifically, the district court sustained a government objection to the form of a question on cross-

examination and directed defense counsel to ask questions, as opposed to stating a proposition,

because “given the language barrier, statements of fact on cross-examination, were ‘unfair to the

witness.’” Baires, 254 F. Appx. at 200. The Fourth Circuit upheld the district court’s ruling because

it was a restriction on the manner of cross-examination, not the scope of cross-examination, and

“was a reasonable way for the district court to resolve what it perceived as confusion caused to the

Spanish-speaking witnesses by the manner of cross-examination using . . . statements, rather than

questions.” Id.

       Accordingly, in each of the cases cited by the government, the district court had the

opportunity to see the witness testify, to observe a communication problem, and either permit or

(in one instance) restrict questioning based on the court’s observation of the witness. As the First

Circuit said in Mulinelli-Navas, “The use of leading questions ‘. . . must be left to the sound

discretion of the trial judge who sees the witness and can, therefore, determine in the interest

                                                  6
 Case: 2:17-cr-00164-EAS Doc #: 1196 Filed: 03/01/21 Page: 7 of 16 PAGEID #: 4988




of truth and justice whether the circumstances justify leading questions to be propounded to

a witness by the party producing.’” Mulinelli-Navas, 111 F.3d at 990. The government’s motion

robs the Court of the critical prerequisite of seeing the witness testify before determining whether

the circumstances justify leading questions.

       Finally, the government’s attempt to circumvent Rule 611(c) is not simply about violating

a rule of evidence. “The vice of the leading question lies in its suggestion of an answer to a witness

who, having been called by the party, is presumed to be inclined to favor the questioner.” United

States v. Bryant, 461 F.2d 912, 918 (6th Cir. 1972). “If counsel were allowed routinely to lead a

witness on direct examination, the evidence elicited would all too often be that of the lawyer, not

of the witness.” Id. Thus, the unrestricted use of leading questions that the government seeks here

threatens Mr. Flores’ Sixth Amendment right to confront and cross-examine the witnesses against

him, as he cannot cross-examine the prosecutor, and thus violates Mr. Flores’ right to a fair trial.

This is particularly true where the witnesses are presumably alleged co-conspirators and

informants.

       Accordingly, the government’s Motion in Limine #1 should be denied.

       B.      The Court should postpone a ruling on the government’s Motion in Limine #2
               until after April 9, 2021.

       The Government moves for leave to use the following protocol for Spanish-language

recordings and documents that may be introduced at trial: the Government wants to (1) introduce

into evidence copies of recordings/documents that are partially or wholly in Spanish; (2) introduce

into evidence transcriptions and translations of those Spanish-language recordings/documents that

are in English; (3) read into evidence all or part of the English-language translations; (4) provide


                                                  7
 Case: 2:17-cr-00164-EAS Doc #: 1196 Filed: 03/01/21 Page: 8 of 16 PAGEID #: 4989




the jury with hard-copy translations so that they may follow along more easily; and (5) ask that

the Court allow the jury to take into the jury room any admitted transcriptions or translations.

(Motion, p. 7). The government’s motion is premature.

       The use of a transcript of a recorded communication during trial is within the sound

discretion of the trial court. United States v. Wilkinson, 53 F.3d 757, 761 (6th Cir. 1995). See, also,

United States v. Scarborough, 43 F.3d 1021, 1025 (6th Cir. 1994) ("Use of transcripts not in

evidence is permissible where the tape is in evidence, the defendant has not questioned the

accuracy of the transcript, and the defendant has shown no prejudice").

       For foreign language recordings, the parties may agree to forgo having jurors listen to

recordings that they do not understand. United States v. Kifwa, 868 F.3d 55, 60 (6th Cir. 2017). In

such circumstances, transcripts containing translations of such recordings may be admitted into

evidence as long as they are reliable and properly authenticated. Id. When dealing with translations

of foreign-language recordings, the transcripts ordinarily must be divulged to defense counsel

sufficiently in advance of trial to allow him to assess their accuracy, raise objections, and craft an

informed defense strategy. Id.

       Here the government notes there is a procedure for resolving disputes over the accuracy of

English translations of Spanish-language records or documents. (Motion, p. 5, fn. 3.) Under that

procedure, the government must provide English translations of Spanish-language material that it

intends to use at trial by March 12, 2021 (i.e., 75 days before trial). A party who seeks to contest

a translation must file a motion with the court by April 9, 2021 (i.e., 45 days before trial).

       Because Mr. Flores was added to the case late last year, and in order to allow defense

counsel to finish reviewing discovery, including the English translations at issue, Mr. Flores

                                                  8
 Case: 2:17-cr-00164-EAS Doc #: 1196 Filed: 03/01/21 Page: 9 of 16 PAGEID #: 4990




respectfully requests the Court permit additional briefing on the motion on or before April 9, 2021

and postpone ruling on the Motion until after April 9, 2021.

       C.      The government’s motion for permission to recall certain witnesses should be
               denied (Motion in Limine #3).

       The mode and order of interrogation and presentation of evidence are matters placed within

the discretion of the trial court. Fed. R. Evd. 611(a). Some courts have approved of the practice of

recalling witnesses to testify to discrete incidents in cases involving complex conspiracies or

activities occurring over a long period. See, e.g., United States v. Dimora, 843 F.Supp.2d 799, 822

(N.D. Ohio 2012). However, the interest in orderly presentation does not outweigh a defendant’s

right to a fair trial. Id. Recalling witnesses may bolster the credibility of the witness in the eyes of

the jury or certainly leave the jury with the impression that the witness is unusually or particularly

important.

       Although some courts have allowed prosecutors to recall witnesses, the government’s

motion here suffers from terminal flaws. The government simply states: “several witnesses have

knowledge of multiple incidents relating to the charged racketeering conspiracy.” (Motion, p. 8.).

However, the government has not identified how many witnesses it intends to recall, how many

times it intends to recall them, or the subject matter of their testimony. As a result, there is nothing

in the record from which this Court can conclude with any confidence that the government’s

request is warranted or will not otherwise jeopardize Mr. Flores’ right to a fair trial.

       If granted, the government will be free to recall as many witnesses as it wants, as many

times it wants, on whatever subjects it wants. Since the government believes a racketeering trial

is, “in essence, a series of minitrials” (Motion, p. 7), the government could theoretically recall the


                                                   9
Case: 2:17-cr-00164-EAS Doc #: 1196 Filed: 03/01/21 Page: 10 of 16 PAGEID #: 4991




same law enforcement agent (or informant), to testify about each “mini-trial,” much like a narrator

in a TV-crime series (e.g., the narrator in the Netflix crime series Narcos). Indeed, this is exactly

what the government intends to do. See Motion, p. 8 (“As an example, the Government might call

a law-enforcement agent to provide background information about a particular murder . . . Then

the Government might recall the agent at a later point . . . with background information about a

second murder.”)

       Although Mr. Flores will have the opportunity to cross-examine the witness each time, it

is unclear whether Mr. Flores will be able to ask the same questions each time regarding the

witness’s credibility (e.g., criminal record, plea bargains, prejudices, biases, etc.). The direct

examination may always be new. Not necessarily the cross-examination. Even if repetitive cross-

examination questions are permitted, the jury may stop listening or caring. On the other hand, if

repetitive cross-examination questions are not permitted, there is the risk the jury starts to believe

an otherwise unreliable witness simply because he or she has testified on more than one occasion

and cross-examination was limited on at least one occasion. Simply put, the effectiveness of cross-

examination is diminished if counsel asks the same questions of the witness multiple times or

elects (or is required) to question the witness only once.

       Finally, the government claims this is necessary to “minimize the chance of juror confusion

or wasting time.” (Motion p. 7.). Neither argument has merit. As for saving time, recalling

witnesses will waste time. More important, this is not a particularly complex conspiracy case.

       Accordingly, the government’s Motion in Limine #3 should be denied.




                                                 10
Case: 2:17-cr-00164-EAS Doc #: 1196 Filed: 03/01/21 Page: 11 of 16 PAGEID #: 4992




       D.      The government’s motion in limine to preclude the mention of criminal
               penalties should be denied (Motion in Limine #4).

       Finally, the government seeks to prevent defense counsel from presenting “any evidence

or argument regarding the potential criminal penalties their clients face.” (Motion, p. 9.) What the

government really wants is to prevent defense counsel from cross-examining informants and

cooperating witnesses about the penalties they avoided by accepting a plea deal or agreeing to

testify at trial. The government’s argument assumes that if Informant A, for example, received a

sentence significantly less than the sentence he or she otherwise faced, the jury may infer that Mr.

Nelson faces a similar sentence if convicted. The problem is neither the U.S. Supreme Court nor

the Sixth Circuit support the government’s real goal here; specifically, to limit cross-examine of

witnesses regarding the potential sentences they avoided by testifying for the government.

       The starting point is the Confrontation Clause, which guarantees a criminal defendant the

right to confront the witnesses against him or her. Davis v. Alaska, 415 U.S. 308, 315. “Cross-

examination is the principal means by which the believability of a witness and the truth of his

testimony are tested.” Id. at 316. The cross-examiner is not only permitted to delve into the

witness’s story to test the witness’s perceptions and memory, but the cross-examiner has

traditionally been allowed to impeach, i.e., discredit the witness. Id. According to the Sixth Circuit,

“[t]he Confrontation Clause of the Sixth Amendment guarantees a defendant an opportunity to

impeach the credibility of a witness against him because impeachment is fundamental to

effective cross-examination.” (Emphasis added.) United States v. Holden, 557 F.3d 698, 704 (6th

Cir. 2009), citing Davis v. Alaska, 415 U.S. 308, 315-318. It is this second prong; namely, the

ability of defense counsel to impeach or discredit the witness that the government seeks to restrict


                                                  11
Case: 2:17-cr-00164-EAS Doc #: 1196 Filed: 03/01/21 Page: 12 of 16 PAGEID #: 4993




here.

        The circuits are split on the question of whether a criminal defendant’s confrontation rights

are violated by restrictions on the cross-examination of a cooperating witness about the possible

or maximum penalties he or she avoided by accepting a plea deal and agreeing to testify at trial.

See United States v. Lanham, 617 F.3d 873, 884 (6th Cir. 2010) (“There is a circuit split on the

issue of whether defendants should be prohibited from asking cooperating witnesses, and former

co-conspirators, details about their sentences and sentencing agreements with the government to

expose the witnesses bias, and the Sixth Circuit has not considered this issue in a published

decision.”); Little v. Warren, No. 2:14-CV-10166 (E.D. Mich. Oct. 16, 2015), 2015 U.S. Dist.

LEXIS 140922, *12-13 (collecting cases).

        The U.S. Supreme Court has not addressed this issue. Warren, 2015 U.S. Dist. LEXIS

140922, *12. Neither has the Sixth Circuit in a published decision. Lanham, 617 F.3d at 884;

Warren, 2015 U.S. Dist. LEXIS 140922, *13.

        The government cites United States v. Bilderbeck, 163 F.3d 971, 978 (6th Cir. 1999). The

government’s reliance is misplaced. Although a published decision, the issue in Bilderbeck was

whether the district court abused its discretion in granting a government motion in limine

prohibiting the defendant from inquiring on cross-examination into a (1) a co-conspirator’s

cooperation in other cases and (2) the federal penalties that the defendant – as opposed to the co-

conspirator – faced. Id. at 974 [“Before trial, the government presented a motion in limine to

prohibit Bilderbeck from inquiring during trial about (a) Ruiz's cooperation in other cases and (b)

the federal penalties that Bilderbeck potentially faced (presumably, for the purpose of comparing

Bilderbeck's potential penalties to the punishment Ruiz received).”] Thus, the issue identified by

                                                 12
Case: 2:17-cr-00164-EAS Doc #: 1196 Filed: 03/01/21 Page: 13 of 16 PAGEID #: 4994




the Sixth Circuit in Lanham (whether defendants should be prohibited from asking cooperating

witnesses, and former co-conspirators, details about their sentences and sentencing agreements

with the government to expose the witnesses bias) was not before the Sixth Circuit in Bilderbeck.

At issue in Bilderbeck were the penalties faced by the defendant, not the witness.

       The right of cross-examination is not absolute. Warren, 2015 U.S. Dist. LEXIS 140922,

*11. Trial courts retain great discretion to impose reasonable limits on the cross-examination of

witnesses. Lanham, 617 F.3d at 884.

       The motion here implies that the government’s interest in keeping from the jury

information from which the jury might infer the Defendants’ possible sentence if convicted

outweighs the Defendant’s Sixth Amendment right to confront witnesses, especially as to the

witness’s credibility, motives, biases, prejudices, and, most important, ulterior motives.

       Mr. Flores respectfully urges this Court to reject this argument and side with those circuits

that have likewise rejected the argument and allowed cross-examination as to the number of years

witnesses might have faced absent cooperation. United States v. Chandler, 326 F.3d 210, 223 (3rd

Cir. 2003) (“We conclude that, while the government had a valid interest in keeping from the jury

information from which it might infer Chandler’s prospective sentence were she to be convicted,

that interest did not trump Chandler’s entitlement under the Confrontation Cause.”); United States

v. Larson, 495 F.3d 1094, 1105 (9th Cir. 2007) (“However, while the Government has an interest

in preventing a jury from inferring a defendant’s potential sentence, any such interest is

outweighed by a defendant’s right to explore the bias of cooperating witness who is facing a

mandatory life sentence.”); United States v. Landerman, 109 F.3d 1053, 1063 (5th Cir. 1997) (“In

light of the fact that Ottesen's testimony was critical to the prosecution's case and the pending

                                                13
Case: 2:17-cr-00164-EAS Doc #: 1196 Filed: 03/01/21 Page: 14 of 16 PAGEID #: 4995




charge carried the potential of a life sentence, we conclude that the district court erred in

prohibiting the appellants from exploring before the jury the effect that Ottesen's pending criminal

charge might have on his motivation to testify.”)

       Even if this Court declines to adopt such a holding, the record does not support the

sweeping ruling that the government seeks here. In determining whether a trial court abuses its

discretion in limiting cross-examination, the “key issue is whether the jury had enough information

to assess the defense’s theory of the case despite the limits placed on cross-examination.” United

States v. Callahan, 801 F.3d 606, 624 (6th Cir. 2015). “So long as cross-examination elicits

adequate information to allow a jury to assess a witness’s credibility, motives, or possible bias, the

Sixth Amendment is not compromised by a limitation on cross examination. Id., quoting United

States v. v. Cueto, 151 F.3d 620, 638 (7th Cir. 1998).

       From the record here, it is impossible to say whether the jury will have enough information

to assess the defense’s theory of the case or whether the jury will have adequate information to

assess a particular witness’s credibility, motives, or bias. At this point, neither the Court nor Mr.

Floes know what witnesses the government will call at trial, what deals the government struck

with those witnesses, the magnitude of any sentence reduction the witnesses believed they earned

or believed they will earn, or the existence of any other evidence reflecting on their credibility,

motives, or biases. Simply put, until the witness testifies, there is no basis in the record to support

the sweeping pretrial ruling the government urges on this Court here.

       Accordingly, the government’s Motion in Limine #4 should be denied.




                                                  14
Case: 2:17-cr-00164-EAS Doc #: 1196 Filed: 03/01/21 Page: 15 of 16 PAGEID #: 4996




III.   CONCLUSION

       WHEREFORE, for the reasons set forth above, the government’s Motions in Limine #1,

#3, and #4 should be denied. As for Motion in Limine #2, Mr. Flores respectfully requests the

Court permit additional briefing on the motion on or before April 9, 2021 and postpone ruling on

the Motion until after April 9, 2021.

                                                   Respectfully submitted,


s/Robert J. Cochran                                s/David L. Doughten
Robert J. Cochran (OH 0055658)                     David L. Doughten (OH 0002847)
Robert J. Cochran Law, LLC                         4403 St. Clair Ave.
175 South Third Street, Suite 200                  Cleveland, OH 44103
Columbus, OH 43215                                 (216) 361-1112
(614) 484-7089                                     (216) 881-3928 Fax
(614) 573-7164 (fax)                               ddoughten@yahoo.com
bob@rcochranlaw.com

              COUNSEL FOR DEFENDANT NELSON ALEXANDER FLORES




                                              15
Case: 2:17-cr-00164-EAS Doc #: 1196 Filed: 03/01/21 Page: 16 of 16 PAGEID #: 4997




                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 1, 2021, a true copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s electronic filing system.



                                                               s/Robert J. Cochran
                                                               Robert J. Cochran
                                                               Counsel for Defendant Nelson
                                                               Alexander Flores




                                                  16
